Revolutions Medical Corporation 1124 Park West Boulevard Suite 102 Mount Pleasant, SC 29466 September 15, 2014 VIA EDGAR Amanda Ravitz, Assistant Director Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Revolutions Medical Corporation Amendment No. 1 to Registration Statement on Form S-1 Filed June 17, 2014 File No. 333-195393 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the “Securities Act”), Revolutions Medical Corporation (the “Company”) requests the withdrawal of the Company’s Registration Statement on Form S-1, File No. 333-195393,together with all amendments and exhibits thereto, originally filed on April 18, 2014, as amended on June 17, 2014 (the “S-1 Registration Statement”). The Company has elected to withdraw the S-1 Registration Statement pursuant to a comment received from the Securities & Exchange Commission (the “Commission”). No sales of the Company’s common stock have been or will be made pursuant to the S-1 Registration Statement. The Company may in the future rely on Rule 155(c) for subsequent private offerings of its securities and utilize the “Safe Harbor” from integration provided by Rule 155. The Company requests that in accordance with Rule 457 (p) under the Securities Act, all fees paid to the Commission in connection with the filing of the above-captioned registration statement be credited for future use. If you have any questions regarding this application, please contact our legal counsel, Gregg E. Jaclin at (609) 275-0400. Sincerely, Revolutions Medical Corporation. By: /s/ Ro d nald L. Wheet Name: Rodnald L. Wheet Title: Chief Executive Officer
